Citation Nr: 0424086	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service-connection for a colon disorder.

2.  Entitlement to service connection for diabetes mellitus, 
Type 2, as a result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
February 1974.  The veteran was awarded the Combat Action 
Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  The veteran does not have any diagnosed disease or 
disorder of the colon.

2.  The veteran has been diagnosed with Type 2 diabetes.

3.  The veteran served aboard ship in the waters off the 
Republic of Vietnam intermittently in 1970, during which time 
it is as likely as not that he was ashore at the DaNang 
Airbase.

4.  The veteran was awarded the Combat Action Ribbon.

5.  The veteran was issued a Currency Control Plate by the 
U.S. Military Assistance Command, Vietnam (MACV). 




CONCLUSIONS OF LAW

1.  The veteran does not have a colon disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The veteran has Type 2 diabetes that is presumed to be 
the result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307(a)(6), 3.309(e), 4.119, Diagnostic Code 
7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served aboard various U.S. Navy ships in the 
offshore waters of the Republic of Vietnam during the 
conflict there.  He now claims an un-defined colon disorder, 
and contends that his diagnosed diabetes mellitus, Type 2 
should be service-connected.  

Service medical records (SMRs) show no indication that the 
veteran ever complained of, was diagnosed with, or treated 
for any disorder related to the colon while in active 
military service.  Outpatient treatment records from the VA 
Medical Center (VAMC) in Biloxi, Mississippi, dated in 
October 2002, show only a brief historical note indicating 
that in 1998 the veteran had bright red blood in his stool.  
The note indicates that no work-up had been performed.  In 
testimony at a Travel Board hearing before the undersigned 
Veterans' Law Judge, the veteran testified that he had no 
colon-related problems either while in service or within the 
year after leaving service.  The record contains no other 
reference to any colon-related disorder.  

An outpatient treatment record from VAMC Biloxi dated in 
October 2002 shows the veteran was diagnosed with diabetes 
mellitus, Type 2, the previous month, and was being treated 
for the diabetes with medication and restricted diet.

The veteran entered into evidence two items in support of his 
claim for service connection for Type 2 diabetes that is 
presumed to be the result of exposure to herbicides in 
Vietnam.  Pay records reflecting the veteran's transfer to 
shipboard duty from the Naval Station, Subic Bay, Republic of 
the Philippines, show travel between June 22 and June 27, 
1970.  Travel was conducted via the ammunition ship USS Mauna 
Kea (AE 22), and the aircraft carrier USS Oriskany (CVA 34).  
The documents do not show that the veteran was ever in 
Vietnam.  

At his Board hearing the veteran testified that he was aboard 
Mauna Kea when she docked at the port of DaNang to offload 
munitions.  He testified that he was ashore during that time 
in port, quartered in a transient barracks.  He also 
testified that occupants of the transient barracks were 
issued rifles and ammunition.  He testified he was then 
transported by helicopter to Oriskany, and then to his own 
ship.  Of record is a photocopy of a Currency Control Plate 
(card) issued to the veteran by MACV, with an expiration date 
of June 1971.  The veteran stated that the card was issued so 
he could change American money to Vietnamese money.  The 
obverse of the Currency Control Plate indicates its purpose 
was to enable conversion of U.S. currency, and for other 
controlled financial exchange transactions, to be destroyed 
"after holder's final departure from Vietnam."  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Certain chronic diseases may be presumptively 
service-connected if they have become manifest to a degree of 
10 percent or more within one year of leaving military 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2003).  

A.  Colon Disorder

The record indicates only a single incidence of bright red 
blood in the veteran's stool in 1998, more than two decades 
after leaving service.  There was no work-up done, and, most 
germane, there is no diagnosis of any disease or disability 
related to the colon.  As set out above, the veteran 
testified that he had no colon-related disease or disability 
either while in service, or within one year after leaving 
service.  

The only evidence of record supportive of the veteran's claim 
of a service-related injury or disease consists of the lay 
statements of the veteran himself that he currently has some 
unidentified colon disorder.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Medical diagnosis, by its very nature, requires specialized 
education, training, and experience.  Thus, even though the 
veteran is competent as a layperson to describe symptoms of a 
disorder or disease, such as the presence of blood in the 
stool, he is not competent to provide either a medical 
diagnosis or medical opinion as to the etiology of any 
diagnosed disease or disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1). 

Here, there is no medical evidence of a current disability.  
Without medical evidence of a current disability, the 
analysis ends, and service connection cannot be granted.  
Even if, arguendo, it were to be conceded that the symptom of 
blood in the stool constituted a competent medical diagnosis, 
which it does not, the veteran's testimony that he had no 
colon-related problems either while in service, or within the 
year after leaving service, would disallow service connection 
because of the absence of medical evidence of in-service 
incurrence or aggravation of an injury or disease, or any 
medical evidence linking a current disorder to service.





B.  Diabetes

There is no direct evidence of record that the veteran was 
exposed to any herbicide agent known to cause diabetes 
mellitus, Type 2.  Thus, service connection cannot be granted 
on a direct basis.  38 C.F.R. § 3.304.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes).  

In general, for service incurrence to be presumed for most of 
the enumerated diseases, it must be manifested to a degree of 
10 percent or more at any time after service.  A veteran who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.  Id.  Service in Vietnam, however, does not include 
service aboard a deep-water naval vessel in the waters 
offshore Vietnam for purposes of applying the presumption.  
VAOPGCPREC 27-97.

In this case the veteran has a confirmed diagnosis of Type 2 
diabetes that the record shows is being treated with two 
prescribed medications as well as a restricted diet.  The 
veteran's Type 2 diabetes is therefore manifested to a degree 
of at least 10 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).

There is no direct documentary evidence that the veteran ever 
set foot in Vietnam, which is a requirement for presumptive 
exposure to an herbicide agent.  Nevertheless, the Board is 
persuaded that the veteran's pertinent testimony, which the 
Board finds credible, and the available evidence in 
combination provide a sufficient basis for presumptive 
service-connection.  On the one hand, the veteran's pay 
voucher does not show that he transited Vietnam enroute to 
his ship.  On the other hand, the issuance to the veteran of 
a Currency Control Plate by MACV, likely in the relevant time 
period, would tend to indicate that he was "in country," 
however briefly it may have been.  

Further, although not determinative, the veteran's DD Form 
214N, Report of Separation From Active Duty, indicates that 
the veteran was awarded the Combat Action Ribbon during his 
last period of enlistment (October 1967--February 1974), 
which included the time he asserts he was ashore in Vietnam.  
The Combat Action Ribbon is awarded to Navy and Marine Corps 
personnel for active participation in ground or air combat 
during specifically listed military operations.  The record 
shows the veteran was not an aircrew member, so the Combat 
Action Ribbon can only have been awarded for ground 
operations.  The veteran testified at his hearing that he was 
issued a weapon and ammunition while quartered at DaNang, 
which was in the combat zone.  Thus, the award of the Combat 
Action Ribbon is consistent with having been ashore in 
Vietnam.  See also YR v. West, 11 Vet. App. 393, 397 (1998) 
(credible supporting evidence is not limited to service 
department records, but can be from any source).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the merits for application 
of the presumptive provision for herbicide exposure in cases 
of Type 2 diabetes.  Therefore, on the basis of the above 
analysis, and after consideration of all of the evidence, the 
Board finds it is at least as likely as not that the veteran 
was in South Vietnam during June 1970 and was therefore 
presumptively exposed to herbicides there.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.  
Accordingly, service connection for Type 2 diabetes is 
warranted.  



III.  VCAA

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim of service connection, the 
Board has considered the provisions of the VCAA.  Among other 
things, the VCAA and implementing regulations require VA to 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002, only days after receipt of the his claim.  

Specifically regarding VA's duty to notify, the October 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence was already in the RO's possession, what 
evidence and/or information the RO had already requested to 
support the veteran's claim, what additional evidence and/or 
information was needed from the veteran, what information VA 
would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  
Additionally, the RO informed the veteran of the results of 
its rating decision, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
reporting the results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and 
also sought from the service department any evidence 
available to demonstrate service in Vietnam.  The veteran 
provided, and the RO incorporated into the record for 
consideration, evidence previously discussed.  

The veteran was not afforded a medical examination because 
none was required to adjudicate the issues.  Since there is 
no medical evidence of record of a current colon disability, 
there is no need for a medical examination to establish a 
nexus opinion.  See Savage v. Gober, 10 Vet. App. 488 (1997) 
(without evidence of in-service injury, by definition there 
can be no causal nexus between an in-service injury and a 
current disability).  There is competent medical evidence 
that the veteran has diabetes mellitus, Type 2, and service 
connection has been established on a presumptive basis, thus 
negating the need for a medical examination.  In sum, the 
evidence of record suffices for adjudication without the need 
for a physical examination.  38 C.F.R. § 3.159(c)(4) (2003).  
Given the standard of the regulation, the Board finds that VA 
has no duty to inform or assist that was unmet.


ORDER

Entitlement to service-connection for colon disorder is 
denied.

Entitlement to service connection for diabetes mellitus, Type 
2, as a result of exposure to herbicides is granted.



	                        
____________________________________________
CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



